           Case 6:18-cv-00081-DLC Document 23 Filed 08/03/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION




  BRIAN HOLM,
                                                     CV 18–81–H–DLC
                       Plaintiff,

           vs.                                        ORDER

  CRYSTAL BEAVER, P.R. FOR THE
  ESTATE OF BRIAN BEAVER, HER
  HEIRS, EXECUTORS,
  SUCCESSORS AND ASSIGNS,

                       Defendants.

      Before the Court is the Findings & Recommendations of United States

Magistrate Judge John Johnston. (Doc. 21.) Judge Johnston recommends

dismissing this matter without prejudice. No party or nonparty representative

objects.

      Absent objection, the Court reviews Judge Johnston’s findings and

recommendation for clear error. See United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error is “significantly deferential” and exists if the Court is left with a “definite and

firm conviction that a mistake has been committed.” United States v. Syrax, 235

F.3d 422, 427 (9th Cir. 2000) (citations omitted).


                                          -1-
        Case 6:18-cv-00081-DLC Document 23 Filed 08/03/20 Page 2 of 3



      The Court finds no clear error here. Judge Johnston bases his

recommendation on Mr. Holm’s failure to serve Defendant Beaver after she

refused to waive service. As Judge Johnston notes, an in forma pauperis plaintiff

must request that the United States Marshals Service serve his complaint to impute

the responsibility of service to the U.S. Marshals. Boudette v. Barnette, 923 F.2d

754, 757 (9th Cir. 1991). Nothing in the record suggests that Mr. Holm made such

a request. Therefore, because Mr. Holm failed to serve Defendant Beaver pursuant

to Federal Rule of Civil Procedure 4(m), the Court agrees that dismissal without

prejudice is proper.

      Additionally, the Court notes that Mr. Holm has passed away. (Doc. 21 at

3.) The record is devoid of information as to the existence of nonparty

representatives who may have an interest in substituting for Mr. Holm in this

action. See Fed. R. Civ. P. 25(a). The Court agrees with Judge Johnston’s

assessment that Mr. Holm’s death, coupled with his failure to serve any defendant

before he died, leaves dismissal without prejudice as the Court’s only option.

      Accordingly, IT IS ORDERED that the Court ADOPTS Judge Johnston’s

Findings and Recommendations (Doc. 21) IN FULL. Consequently, IT IS

ORDERED that this matter is DISMISSED WITHOUT PREJUDICE.




                                        -2-
 Case 6:18-cv-00081-DLC Document 23 Filed 08/03/20 Page 3 of 3



DATED this 3rd day of August, 2020.




                              -3-
